Citation Nr: 0526862	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-13 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
genitourinary tract cancer to include the bladder.

2.  Entitlement to an initial increased evaluation for 
residuals of genitourinary tract cancer including of the 
prostate, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from 1955 to 1981.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

Service connection is also in effect for hypertension, rated 
as 10 percent disabling; as well as degenerative joint 
disease of the thoracic, cervical spine and left knee, rated 
as 20 percent disabling since 1981; degenerative disc disease 
of the lumbosacral spine at L-4/L-5 and L-5/S-1 postoperative 
disc excision and synovial cyst excision at the right side of 
L-5/S-1, rated as 10 percent disabling since September 1997; 
and right inguinal herniorrhaphy, rated as noncompensably 
disabling.  Special monthly compensation is also in effect 
under various regulations.

Additional pertinent adjudicative history will be recited 
below.  During the course of the current appeal, the RO 
increased the rating for the veteran's residuals of prostate 
cancer.  Since the 10 percent now assigned is not the 
maximum, the issue remains on appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).

Moreover, the Court has held that an appeal from an initial 
rating is a separate and distinct claim from a claim for an 
increased rating.  Fenderson v. West, 12 Vet App 119 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 126.  That 
has not been considered herein.

The veteran had been scheduled for a Travel Board hearing for 
September 2003; a notation is in the file that he failed to 
report.  As noted in the Board's April 2004 remand decision, 
the record was then unclear whether a medical situation was 
involved or under what other circumstances this failure to 
report had occurred.  

However, the veteran has since indicated that he never 
received notice of such a hearing and did not know that one 
had been scheduled.  He did not, however, specifically ask 
for another hearing; and although he complained that his 
representation had been inadequate, he did not change the 
operative power of attorney.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran had prostate cancer surgery at Wilford Hall 
Medical Center (WHMC), Lackland AFB, TX, in June 1997.  

In a rating action in 1998, service connection was initially 
granted for adenocarcinoma of the prostate which was rated as 
100 percent disabling until reduced to noncompensably 
disabling effective April 1, 1999.  That rating was adjusted 
to 10 percent in a subsequent decision; that is the currently 
assigned rating.  

In 1999-2000, the veteran developed hematuria which 
progressed to a gross hematuria, and clinical re-evaluations 
showed he had bladder and other problems.

In July 2001, the veteran again underwent surgery at WHMC for 
bladder cancer.  Some hard copies of those clinical records 
are in the file.

An opinion was provided by a VA physician in May 2002 that 
there was "no connection between these two malignancies and 
the cancer of the bladder did not represent any type of 
spread or metastasis from the cancer of the prostate.  
Therefore, it is my opinion that there is no relationship 
between these two malignancies".  As noted in the Board's 
remand, it was unclear what if any clinical or other records 
were made available to that physician prior to the opinion.

Obtained pursuant to the Board's April 2004 remand are two 
CD's containing Wilford Hall MC records in great detail.  
These are filed in the claims file; and additional hardcopies 
of some of that and related data are in the file.

During the course of the current appeal, the veteran had 
raised the issue of service connection for the bladder 
cancer, which was denied by the RO.  However, a careful 
review of that claim shows that he has not alleged that he 
was alleging that one cancer caused the other or that they 
were from a single source or pathology, but rather that one 
impacted the other and/or symptoms of one cannot now be 
distinguished from the symptoms of the other.

In reviewing his arguments since then, and as clearly 
delineated in the Board's 2004 remand, although that issue 
was not earlier contained within a comprehensive Supplemental 
Statement of the Case (SSOC), the Board found that issue #1, 
as now displayed on the front page of this decision, was, by 
its very nature, inextricably intertwined with the other 
pending issue and had to be further addressed.  The remand 
provided details for the appropriate and mandatory handling 
of both.

Parenthetically, and as the Board noted in the prior remand, 
it is insufficient to merely conclude that one cancer did not 
cause the other, assuming the efficacy of the medical opinion 
of record.  This does not fully address the pivotal issue 
under either 38 C.F.R. § 3.310 or pursuant to the tenets of 
Allen v. Brown, 7 Vet. App. 439 (1995) which held that when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen at 448.

The case was remanded for a specific VA opinion.  The opinion 
rendered in November 2004 was in essence a duplicate of that 
previously given, specifically that the two tumors, i.e., one 
of the bladder and the other of the prostate, were each 
primary (and of apparently different histology) and thus less 
likely than not to be related to one another.  

Unfortunately, this and the earlier opinions still do not 
fully address the pivotal issue at hand.   

Whether or not the veteran is now "cancer-free", he has 
residuals and problems to include external bags, etc., and it 
is these that he alleges are interrelated, not the primary 
cancers themselves.  He has a history of hematuria, urinary 
frequency, abdominal pain, gas, distention, etc.  He argues 
that the urinary external pouch, which was added at the time 
of his second surgery, limits his ability to bend, that he 
cannot sit for more than 2-3 hours without emptying the bag; 
that he is limited in travel and other activities by the bag; 
that the bag may leak in public; bonding of the seal becomes 
detached, etc.; and thus, the basic question becomes not just 
whether the external bag is required by and/or due to the 
service-connected disability, i.e., the first cancer 
situation, but whether it was or is now in any way impacted 
by it.  The same can be said for his other current symptoms.

It is indeed confusing when there is such an intimate 
physiological and anatomical juxtaposition to both cancer 
sites and thus a potential interrelated dependence from both 
the standpoint of appliances and/or other organs in that 
vicinity with collective and mutual bodily functions.  This 
is an issue collateral to but separate from any intricacies 
emanating from the medical and histopathological/oncological 
circumstances involved.  

For instance, in the broader sense, the RO has addressed the 
veteran's residuals of prostate cancer as being limited to 
those primarily of a procreative and/or sexual nature, 
concluding that (other than reflected in special monthly 
compensation by virtue of lack of erectibility or "loss of 
use", etc.) he has virtually no residuals.  The RO has 
assigned his post-bladder cancer residuals to those primarily 
of an excretory nature.  It is unclear that the facts are so 
simple or that the conclusion is entirely accurate.  As noted 
above, since his bladder surgery he has worn an outside 
appliance and has had other symptoms.  

Parenthetically, the Board would also note that a review of 
the pathological report from the bladder surgery showed 
clear-cut signs of diverticular invasion.  This raises an 
entirely separate area of adjudicative and medical concern.

It is no wonder that the veteran is confused, and 
specifically, both believes in but is unable to identify 
and/or practically distinguish which of his current symptoms 
are due to one cancer and which are due to the other; and 
which of his current problems are due to which surgical 
procedures or both.  This is entirely understandable.  In 
fact, the same conundrum must be resolved in the appropriate 
assignment of both service connection and ratings in his 
case.  

This essence of the appellate issues is well beyond and 
entirely separate from whether one cancer, i.e., that in the 
prostate, caused or was related to that which subsequently 
was identified in the bladder.  It is rather whether there is 
any relationship of any sort between the two and/or residuals 
thereof, i.e., any impact between the disabilities and 
treatment and/or residuals, and practically speaking, whether 
the veteran's current overall genitourinary problems, 
appliances, disabilities and mandated accommodations are due 
to or in any way associable with one another, or cannot be 
distinguished, which, in either case, would require an 
additional grant of service connection and/or compensation. 

The Board's 2004 remand requested that after completion of 
the above development, which included acquisition of records 
and an opinion, the RO was to "adjudicate the veteran's 
claim for service connection for all carcinoma of the 
genitourinary system to include an increased rating for 
prostate cancer, based on all the evidence of record and 38 
C.F.R. § 3.310 and Allen.   

The Board's 2004 remand also then stated that "(i)f the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a comprehensive SSOC and 
allowed an appropriate period for response."

However, notwithstanding these directives, the SSOC issued by 
the RO in April 2005 addressed only issue #2 as shown on the 
front page of this decision.  It also did not consider the 
tenets of Fenderson in that regard.  

The Court has held that the Board errs as a matter of law 
when it fails to ensure compliance with directives of a 
remand, and further remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Moreover, the new requirements of VCAA and companion 
regulations require that a veteran be fully apprised of the 
circumstances relating to his or her case.  In this case, it 
remains unclear whether the veteran fully understands the 
obligations for assisting him in development of the evidence, 
or what is required to support his aggregate claim.

Based on the evidence of record and the due process questions 
raised above, the case must be remanded for the following 
actions:

1.  The veteran should be asked if he has 
written information or opinion(s) from 
those who may have treated and/or 
operated on him at the WHMC since 1997 as 
to any complications encountered by 
surgeons, interrelationships between 
symptoms and/or any associative 
relationship between post-operative 
residuals of his disparate cancers.  He 
may have or be able to obtain written 
opinions or comments as to the impact of 
the earlier cancer and surgery on the 
ability to deal with the second cancer, 
in surgery or otherwise; and opinions by 
those who did his surgeries as to any 
relationship between or impact between 
current symptoms involving the 
genitourinary system.  If so, a copy of 
this should be filed in the claims file.  
Consideration should also be given to any 
impact by his other service-connected 
disabilities including hypertension on 
the surgeons' ability to care for him 
and/or the current cancer residuals.

2.  The case should be evaluated by a VA 
physician who has expertise in 
genitourologic oncology, to determine the 
status of all prostate and bladder 
disabilities; whether there is a 
relationship of any kind between the two 
occurrences in the bladder and prostate 
locations and as identified to date; and 
what impact, if any, one cancer or 
incident had or has had on the other 
including, but not limited to, under the 
tenet's of 3.310 and Allen.  

In this regard, it is noted that this 
possible secondary (and/or other 
impacting) association should also be 
addressed with regard to all of the other 
various service-connected disabilities 
cited above.  All records, including that 
from the veteran's surgeries, and post-
operative care and evaluations, to 
include the two comprehensive CD's from 
Willford Hall  must be made available 
prior to the evaluation of the case.  The 
examiner should clarify the bases for all 
opinions, citing pertinent clinical and 
other supportive evidence.  Evidence 
should be cited and annotations should be 
made to specific hard copies of pertinent 
data on the CD's.

A determination should be made as to 
which of the veteran's current symptoms 
and circumstances to include appliances, 
etc., are in any way related to prostate, 
colon and/or bladder cancer, and if these 
cannot be distinguished, this must also 
be noted.  For instance, is there any 
impact from his outside excretory bagging 
and his surgical procedures; is there 
pain and urgency or other symptomatology 
due to prostate as well as bladder 
disability; and/or do any other residuals 
or medications for one hinder, 
accelerate, damage and/or impinge upon 
another.  

3.  After completion of the above 
development, the RO should adjudicate 
both the veteran's claim for service 
connection for all carcinoma of the 
genitourinary system including his 
bladder, as well as an increased rating 
for prostate cancer, based on all the 
evidence of record and 38 C.F.R. § 3.310 
and Allen and Fenderson.

4.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
comprehensive SSOC and allowed an 
appropriate period for response on both 
issues ## 1 and 2.  Thereafter, subject 
to current appellate procedures, the case 
should be returned to the Board for 
appellate consideration.  The veteran 
need take no further action until he is 
further informed.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


